Citation Nr: 1640369	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from June 1943 to March 1947, during which time the Veteran was awarded the Purple Heart Medal and the Asiatic Pacific Campaign Ribbon with 1 Star.  He died in May 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied entitlement to service connection for the cause of the Veteran's death.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the appellant is afforded appropriate assistance with the development of her claim.

In this case, the Veteran died in May 2009 due to metastatic lung cancer.  The appellant has submitted statements indicating that she believes this is due to smoking due to PTSD symptoms, a condition for which the Veteran was service-connected.  In the alternative, the appellant contends that the lung cancer was related to in-service asbestos exposure.

After review of the medical opinion evidence of record, the Board determines that it is inadequate upon which to adjudicate this appeal.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Here, a review of the VA examinations and etiology opinion completed in July 2010 reveal that they are not supported by sufficient rationale such that they are "fully informed."  With regard to the July 2010 PTSD/smoking etiology opinion, the examiner concluded that he could not provide an opinion without resort to speculation because the Veteran was not available for him to interview.  However, this opinion failed to acknowledge several lay statements submitted by the appellant with regard to the Veteran's smoking in response to PTSD symptoms such as nightmares.  It also fails to consider VA treatment records of record with regard to the Veteran's smoking habits and his PTSD; such records indicate a smoking history from age 14 or 15 of two to three packs a day.

As for the claim of entitlement on the basis of asbestos exposure, the July 2010 VA examination report reveals that the examiner failed to provide a direct etiology opinion as to whether it is at least as likely as not that the Veteran's lung cancer was caused by asbestos exposure; however, the examiner did opine that it was at least as likely as not that the Veteran's heavy smoking was a risk factor for developing lung cancer.  Additionally, although the Veteran's personnel records do not reflect his military occupational specialty (MOS), the examiner overlooked evidence in the Veteran's November 2001 application for benefits and a June 2004 VA PTSD examination report, in which the Veteran is noted to have indicated that he was a coxswain in service.  According to the VBA Manual, MOS is a factor to be considered when determining whether there was an in-service asbestos exposure event.  See M-21, IV.ii.1.I.3.c.  Accordingly, on remand the examiner should consider the Veteran's lay statements as to his MOS in service in forming an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner should review the lay statements of record, particularly those submitted by the appellant.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's November 2001 benefit application

ii. The Veteran's April 2002 VA PTSD Examination

iii. The Veteran's June 2004 VA PTSD Examination

iv. The Veteran's February 2009 VA Neuropsychologist Consultation

v. The Veteran's May 2009 VA treatment records

vi. The appellant's July 2016 Board hearing testimony

c. The examiner must provide the opinions as to the following:

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD caused him to smoke or caused him to increase the amount of his smoking of cigarettes.

ii. If the answer to (i) is yes, it is at least as likely as not (50 percent or greater probability), that smoking habits attributable to the PTSD caused the Veteran's lung cancer .

iii. If any only if the VA examiner provides negative etiology opinions with regard to the opinions requested in (i)-(ii), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's metastatic lung cancer was proximately due to or the result of any incident of service, to include as due to asbestos exposure.  In providing this opinion, the examiner should comment on the Veteran's lay statements that he served as a coxswain during active duty service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




